Exhibit 10.2
Execution Copy
 
AMENDMENT AND AGREEMENT


AMENDMENT AND AGREEMENT, dated as of August 7, 2008 (this “Amendment”), in
respect of the Master Repurchase Agreement, dated as of July 20, 2007 (together
with Annex I thereto, as both are amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Repurchase Agreement”; as
amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”), by and
among ANTHRACITE CAPITAL BOFA FUNDING LLC, as seller (the “Seller”), BANK OF
AMERICA, N.A. (“BANA”), BANC OF AMERICA MORTGAGE CAPITAL CORPORATION (“BAMCC”;
BANA AND BAMCC, individually and/or collectively, as the context may require,
each a “Buyer” and collectively, the “Buyers”), and BANK OF AMERICA N.A. as
agent for the Buyers (in such capacity, the “Buyer Agent”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Repurchase Agreement.


RECITALS


WHEREAS, the Seller, the Buyers and the Buyer Agent are parties to the
Repurchase Agreement;


WHEREAS, as a condition to the Repurchase Agreement, Anthracite Capital, Inc.
(“Anthracite”) has executed that certain Guaranty, dated as of July 20, 2007
(the “Guaranty”), made by Anthracite in favor of the Buyer Agent for the benefit
of the Buyers;


WHEREAS, pursuant to that certain Portfolio Margin Deficit Notice, dated as of
July 29, 2008 (the “July Portfolio Margin Deficit Notice”), the Buyer Agent has
(i) notified the Seller that a Portfolio Margin Deficit exists (the “July
Portfolio Margin Deficit”) and (ii) requested that the Seller make a partial
payment to the Buyer Agent, for the benefit of the Buyers in accordance with the
Additional Terms Schedule attached hereto as Schedule 1 (the “Additional Terms
Schedule”);


WHEREAS, the July Portfolio Margin Deficit still exists and the Buyer Agent has
agreed, subject to the terms hereof, to allow the Seller to pay the remaining
balance of the July Portfolio Margin Deficit pursuant to a schedule of payments;


WHEREAS, AHR Capital BOA Limited (“AHR”), a wholly-owned subsidiary of
Anthracite, is party to that certain Credit Agreement, dated as of March 17,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Anthracite as borrower agent (in
such capacity, the “Borrower Agent”), AHR as a borrower, each of the borrowers
from time to time party thereto (together with AHR, collectively, the
“Borrowers”; the Borrowers and Anthracite, collectively, the “Anthracite CA
Parties”) and Bank of America, N.A. as lender (in such capacity, the “Lender”;
the Buyers, the Buyer Agent and the Lender, collectively, the “BOA Parties”);


WHEREAS, pursuant to that certain Borrowing Base Deficiency Event Notice, dated
as of July 29, 2008 (the “July Borrowing Base Deficiency Event Notice”), the
Lender has (i) notified the Anthracite CA Parties that a Borrowing Base
Deficiency Event has occurred (the “July Borrowing Base Deficiency Event”) and
(ii) requested that the Borrowers make a payment to the Lender in accordance
with the Additional Terms Schedule;
 

--------------------------------------------------------------------------------


 
WHEREAS, the Lender has agreed, subject to the terms of the CA Amendment (as
defined below), to allow the Borrowers to pay outstanding amounts due to the
occurrence of the July Borrowing Base Deficiency Event pursuant to a schedule of
payments;


WHEREAS, simultaneously with this Amendment, the Anthracite CA Parties and the
Lender shall execute an amendment to the Credit Agreement (the “CA Amendment”);


WHEREAS, the Seller has agreed to grant, pursuant to the terms of the Affiliate
Security Agreement, dated as of the date hereof (the “Affiliate Security
Agreement”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Anthracite CA Parties’ obligations under the Credit Agreement
and the other Loan Documents (as defined in the Credit Agreement), a security
interest in the Collateral;


WHEREAS, the Anthracite CA Parties have agreed to amend and restate the
Collateral Documents to grant, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of (i) the Seller’s obligations under the Repurchase
Agreement, including, without limitation, the Seller’s obligations to make the
Repo Deferred Payments (as defined below), and (ii) Borrowers’ obligations under
the Credit Agreement, including without limitation, the Borrowers’ obligation to
make the CA Deferred Payment (as defined in the CA Amendment), a security
interest in the Collateral (as defined in the Credit Agreement);


WHEREAS, the Seller, the Buyers and the Buyer Agent have agreed, subject to the
terms and conditions of this Amendment, that the Repurchase Agreement shall be
amended as set forth below.


NOW THEREFORE, the Seller, the Buyers and the Buyer Agent hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
the receipt and sufficiency of which is hereby acknowledged, as follows:
 
SECTION 1. Amendments.


(a) Section 2 of Annex I is hereby amended by deleting the definition of
“Termination Date” in its entirety and substituting in lieu thereof the
following new definition:


““Termination Date” shall mean September 18, 2010.”


(b) Section 2 of Annex I is hereby amended by adding the following new
definitions in proper alphabetical order:


““Additional Terms Schedule” means the Additional Terms Schedule, attached as
Schedule 1 to the Amendment and Agreement, as the same may be modified from time
to time.
 
-2-

--------------------------------------------------------------------------------


 
“AHR” means AHR Capital BOA Limited.


“Amendment and Agreement” shall mean that certain Amendment and Agreement, dated
as of August 7, 2008, by and among the Seller, the Buyers and the Buyer Agent.


“Asset Attributable Loan Balances” shall mean the term “Asset Attributable Loan
Balances” as defined in the Credit Agreement.


“CA Deferred Payment” shall mean the term “CA Deferred Payment” as defined in
the Credit Agreement.


“Credit Agreement” shall mean that certain Credit Agreement, dated as of July
20, 2007, by and among Anthracite Capital, Inc. as borrower agent, AHR as a
borrower, each of the borrowers from time to time party thereto and the Lender.


“Lender” shall mean Bank of America, N.A.


“Loan” shall mean the term “Loan” as defined in the Credit Agreement.


“Obligations” shall mean the term “Obligations” as defined in the Credit
Agreement.


“Repo Deferred Payment” shall have the meaning specified therefor in the
Amendment, Agreement and Waiver.
 
(c) Section 5 of Annex I is hereby amended by inserting the following new
subsections in proper numerical order:


“5.7 Notwithstanding anything contained herein to the contrary, and in addition
to any other amounts due and payable from time to time under the Repurchase
Agreement and the other Transaction Documents, the Seller shall pay to the Buyer
Agent, for the benefit of the Buyers, the aggregate Repurchase Price for
Purchased Assets as per the Additional Terms Schedule.”


(d) Section 14.1.16(ii)(A) of the Existing Repurchase Agreement is hereby
amended by deleting it in its entirety and inserting in lieu thereof the
following:


“(A) involves the failure to pay any matured obligation or”


(e) Schedule 1-A of Annex I to the Existing Repurchase Agreement is hereby
amended by deleting it in its entirety and inserting in lieu thereof a new
Schedule 1-A, attached hereto as Exhibit A.


SECTION 2. Repo Deferred Payments. The Seller hereby agrees to make and
additional payment to the Lender as per the Additional Terms Schedule.
 
-3-

--------------------------------------------------------------------------------


 
SECTION 3. Guarantor Affirmation. For the avoidance of doubt, the Guarantor
hereby agrees and confirms that the Repo Deferred Payments constitute
“Guaranteed Obligations” (as such term is defined in the Guaranty).


SECTION 4. Further Assurances. The Seller and Anthracite hereby agree to execute
and deliver, or cause to be executed and delivered, from time to time, such
additional instruments, certificates or documents, and take such actions as the
Buyer Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Amendment, the Credit Agreement, the other
Loan Documents (as defined in the Credit Agreement), the Repurchase Agreement
and the other Transaction Documents, or of more fully perfecting or renewing the
rights of the BOA Parties with respect to (i) the Collateral and (ii) the
“Collateral”, as defined in the Affiliate Security Agreement (or, in each case,
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the Seller or
Anthracite which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the exercise by a BOA Party of any power, right, privilege or
remedy pursuant to this Amendment, the Credit Agreement, the other Loan
Documents (as defined in the Credit Agreement), the Repurchase Agreement and the
other Transaction Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Seller and/or
Anthracite will execute and deliver, or will cause the execution and delivery
of, all applications, certifications, instruments and other documents and papers
that the applicable BOA Party may be required to obtain from the Seller and/or
Anthracite for such governmental consent, approval, recording, qualification or
authorization.


SECTION 5. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which the Buyer Agent shall have
received:


(a) this Amendment, executed and delivered by a duly authorized officer of each
of the Seller and Anthracite;


(b) the Amended and Restated Guaranty, dated as of the date hereof, duly
executed by the parties thereto, and in form and substance acceptable to the
Lender in its sole discretion;


(c) the Affiliate Security Agreement, dated as of the date hereof, duly executed
by the parties thereto, and in form and substance acceptable to the Lender in
its sole discretion;


(d) the Additional Security Agreement (Germany), dated as of the date hereof,
duly executed by the parties thereto, and in form and substance acceptable to
the Lender in its sole discretion;


(e) the CA Amendment, dated as of the date hereof, duly executed by the parties
thereto, and in form and substance acceptable to the Buyer Agent in its sole
discretion;


(f) a certificate from each of the Seller and Anthracite, substantially in the
form of Exhibit B hereto, dated as of the date hereof, executed and delivered by
a duly authorized officer thereof;
 
-4-

--------------------------------------------------------------------------------


 
(g) legal opinions of US, English and Irish outside counsel to the Anthracite CA
Parties and the Seller, as applicable, which shall cover such matters incident
to this Amendment and the other documents delivered in connection herewith as
the Buyer Agent may require;


(h) a non-refundable amendment fee payable by the Seller to the Buyer Agent, for
the benefit of the secured parties, in an amount equal to 0.50% (50.00 basis
points) of the Facility Amount; and


(i) such other documents as the Buyer Agent may reasonably request.


SECTION 6. Representations and Warranties. On and as of the date first above
written, each of the Seller and Anthracite hereby represents and warrants to the
Buyer Agent and the Buyers that (a) it is in compliance with all the terms and
provisions set forth in the Transaction Documents as amended hereby on its part
to be observed or performed, (b) no Default or Event of Default has occurred and
is continuing, and (c) the representations and warranties contained in Section
10 of the Repurchase Agreement are true and correct in all material respects as
though made on such date (except for any such representation or warranty that by
its terms refers to a specific date other than the date first above written, in
which case it shall be true and correct in all material respects as of such
other date).


SECTION 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms; provided,
however, that upon the Amendment Effective Date, all references therein and
herein to the “Transaction Documents” shall be deemed to include, in any event,
this Amendment. Each reference to the Repurchase Agreement in any of the
Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.


SECTION 8. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.


SECTION 9. Acknowledgment. Each of the Seller and Anthracite hereby acknowledges
that neither the Buyer Agent nor any Buyer currently intends to extend the
Termination Date of the Repurchase Agreement to a date later than the applicable
date provided under this Amendment.


SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 


[SIGNATURES FOLLOW]

 
-5-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


ANTHRACITE CAPITAL, INC.,
a Maryland corporation, as Guarantor
 


By: /s/ Richard Shea                                                   
Name: Richard Shea
Title: President and COO


ANTHRACITE CAPITAL BOFA FUNDING LLC,
a Delaware limited liability company, as Seller
 


By: /s/ Richard Shea                                                   
Name: Richard Shea
Title: Director and Authorized Signatory



 
 


Signature Page to Amendment and Agreement


--------------------------------------------------------------------------------


 
BANK OF AMERICA N.A.,
as Buyer and as Buyer Agent
 
 
By: /s/ Jeffrey B. Hoyle                                               
Name: Jeffrey B. Hoyle
Title: Managing Director
 
BANC OF AMERICA MORTGAGE CAPITAL CORPORATION,
as Buyer
 
 
By: /s/ Peter J. Cookson                                               
Name: Peter J. Cookson
Title: Managing Director
 
 
 
 
 
Signature Page to Amendment and Agreement
 

--------------------------------------------------------------------------------


 
Exhibit A
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I-A


[Original Purchase Percentages and Applicable Spreads]



A-1

--------------------------------------------------------------------------------


 
Exhibit B


[Officer’s Certificate]


B-1

--------------------------------------------------------------------------------


 
Schedule 1


[Additional Terms Schedule]
 
S1-1

--------------------------------------------------------------------------------


 
 